Case 1:19-cr-10335-DJC Document 42-3 Filed 09/18/19 Page 1 of 3




            EXHIBIT B




                               2
DocuSign Envelope ID: 927311CE-C8BA-428A-B636-C82615678D5F
                      Case 1:19-cr-10335-DJC Document 42-3 Filed 09/18/19 Page 2 of 3



                                                         PROMISSORY NOTE

            US$ 150,000                                                                                           July 2nd, 2018

                     FOR VALUE RECEIVED, the sufficiency and receipt of which is hereby acknowledged,
            LaunchByte.io LLC, with an address for purposes hereof in the city of Boston, MA (the “Investee”), promises
            to pay to the order of                 , with an address for purposes hereof at Allston, MA (the “Investor”), or
            such other place as the Investor may designate in writing, the principal sum of one hundred and fifty thousand
            (US$150,000) United States Dollars, together with interest as described below, for the purpose of financing the
            startup.

                     1.      Terms of Payment. This Note shall be due and payable as follows:

                     1.1      Interest Rate. The interest rate shall be calculated at the rate of thirty-two (32%) percent simple
            interest per the duration of this note. Interest will be calculated on the basis of the actual number of days elapsed
            since the signing of this agreement.

                    1.2       Payment. The principal due hereunder shall be payable in one (1) installment four (4) months
            from the first day (kickoff) of the project, or three payments during the term not more than thirty (30) days apart
            from each other.

                     1.3     Prepayment. This Note may at any time, or from time to time, be prepaid in whole or part,
            without penalty. All payments, including prepayments, shall be applied first to any accrued interest and then to
            principal.

                    1.4      Terms of Payment. This Note shall be payable if it is mutually agreed that the deliverable
            presented by the Investee is not in line with what was discussed and executed on in the Project Plan of Phase 1.

                      2.      Default. In case of default in the payment required under this Note when due, all principal and
            interest shall become immediately due and collectible at the option of the Investor. Failure to exercise this option
            in the event of a default shall not constitute a waiver of the right to exercise it in the event of any subsequent
            default.

                     3.      Miscellaneous.

                     3.1      No delay or omission on the part of the Investor in exercising any right hereunder shall operate
            as a waiver of such right, or of any other right of the Investor; nor shall any delay, omission or waiver on any
            one occasion be deemed a bar to or waiver of the same or any other right on any future occasion. No single or
            partial exercise of a power hereunder shall preclude other exercises thereof, or the exercise of any other power
            hereunder.

                     3.2     This Note shall be governed by and construed in accordance with the laws of the
            Commonwealth of Massachusetts, without giving effect to its conflict of laws principles. The Investee hereby
            agrees that any action hereon or relating hereto may be maintained in a court of competent jurisdiction located
            in the Commonwealth of Massachusetts, and consents to the jurisdiction of any such court for all purposes
            connected herewith.

                     3.3      The invalidity of any provision hereof or of any other document relevant hereto shall not affect
            the enforceability of any other provision. Investee shall deem if the Deliverable is successful.

                     3.4     Notices hereunder shall be in writing and shall be sent by certified or registered mail, return
            receipt requested, postage prepaid, addressed to the party to receive such notice at its mailing address first set
            forth herein. Either party may, by notice given as aforesaid, change its address for all subsequent notices.
DocuSign Envelope ID: 927311CE-C8BA-428A-B636-C82615678D5F
                      Case 1:19-cr-10335-DJC Document 42-3 Filed 09/18/19 Page 3 of 3



            Notices shall be deemed given when mailed as aforesaid or when received in fact whether or not mailed as
            aforesaid.

                     IN WITNESS WHEREOF, the Investee hereto has executed and delivered this Note to be effective as
            of the date first set forth above.

                     Witness:                                       Investee:
                                                                    LaunchByte.io LLC


                     _________________________                      By: ___________________________
                     Print:                                             Tan Kabra, Manager       

                     Witness:                                       Investor:




                     _________________________                                                       __
                     Print:                                             Name:                        
